DETAILED ACTION
Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 9th July 2020.  Claim(s) 1, 4, 9, and 12 were amended; Claim(s) 2-3 and 10-11 were cancelled; and No Claim(s) were newly added; therefore, Claim(s) 1, 4-9 and 12-16 are pending and addressed below.  The Examiner appreciates the courtesies extended by applicant throughout prosecution of this application.

Response to Arguments
Applicants arguments (Remarks Pg. 5 of 10) with respect to the amendment of Claim(s) 1 have been fully considered.   

Applicant’s arguments (Remarks Pg. 5-10 of 10) with respect to the rejection of the Claim(s) under 35 USC § 103 have been fully considered and are persuasive in view of the amended Claim(s); therefore, the rejection has been withdrawn.
  
Allowable Subject Matter
Independent Claim(s) 1 and 9; and Dependent Claim(s) 4-8 and 12-16, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “the processor is programmed to receive a series of echoes of the predetermined sound when emitted by the loudspeaker from a corresponding series of non- collinear locations of the co-located microphone and loudspeaker within the enclosed space and to determine shape of the enclosed space based on the series of echoes from the corresponding series of locations; and wherein the processor is programmed to determine the shape of the enclosed space by measuring the distance between each of the series of locations from a preceding one of the series of locations and all walls of the enclosed space” are neither anticipated nor found obvious over the art of record.  

Claim 9 is essentially the same as Claim 1 and refers to method of performing simultaneous localization and mapping in an enclosed space of the device of Claim 1.  Therefore Claim 9 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645